DETAILED ACTION
This office action is in response to a Request for Continued Examination  filed 06/24/2022 for application 16/436,813.
Claims 1 and 11 have been amended. No claims have been cancelled.  Claims 21-22 are new.  Thus claims 1-22 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 9-10, 11-12, 14-15 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AAPA (Applicant’s Admitted Prior Art) and further in view of Kegel_2014 (Kegel et al., US 2014/0068137 A1) and Hummel (Hummel et al., US 007/0168641 A1).

Regarding claim 1, An electronic device comprising: a processor that executes a guest operating system (AAPA [0006] ‘FIG. 1 presents a block diagram illustrating virtual machines and a hypervisor.’);  
a memory, the memory having a guest portion that is reserved for storing data and information to be accessed by the guest operating system, (AAPA FIG. 2 –PRIOR ART--, elements 200 GUEST PPR Log, 202 GUEST CMD BUFF and 204 GUEST EVENT LOG.   AAPA [0004] ‘FIG. 2 presents a block diagram illustrating typical communication between a guest operating system and an IOMMU that are handled by the hypervisor.) 
and an input-output memory management unit (IOMMU) (AAPA FIG. 2, element 112 IOMMU) 
configured to: write, in the guest portion, information into guest buffers and/or logs (AAPA FIG. 2, elements 208 IOMMU PPR LOG and 212 IOMMU EVENT LOG, that transmit data to 200 GUEST PR LOG and 204 GUEST EVENT LOG.  AAPA [0003] ‘The communications handled by the hypervisor include communications such as peripheral page request (PPR) log and event log writes by the IOMMU’)
 used for communicating information from the IOMMU to the guest operating system (AAPA  FIG. 2, elements 208 IOMMU PPR LOG and 212 IOMMU EVENT LOG, that transmit data to 200 GUEST PR LOG and 204 GUEST EVENT LOG.  AAPA [0003] ‘The communications handled by the hypervisor include communications such as peripheral page request (PPR) log and event log writes by the IOMMU and command buffer writes by the guest operating systems.   PPR log, event log, and command buffer writes are described in detail in the AMD I/O Virtualization Technology (IOMMU) Specification, rev. 3.00, which is incorporated by reference herein in its entirety’); 
and read, from the guest portion, information in guest buffers and/or logs used for communicating information from the guest operating system to the IOMMU (AAPA FIG. 2, elements 202 GUEST CMD BUFF.   AAPA [0003] and command buffer writes by the guest operating systems.’).  

AAPA accesses guest PPR log 200, guest cmd buff 202, and guest event log 204 indirectly through a Hypervisor.  However, AAPA does not explicitly teach wherein each guest operating system on the electronic device is allocated a separate guest portion for storing data and information for the guest operating system; ... the IOMMU directly accessing the buffers and/or logs in the guest portion for performing the writing and reading without involvement of a hypervisor.   
Kegel_2014, of a similar field of endeavor, further teaches the IOMMU directly accessing the buffers and/or logs in the guest portion for performing the writing and reading (Kegel_2014 [0036] discloses the command buffer 232 and event logs 234 are implement by each active IOMMU 210, thus the IOMMU directly accesses the command buffer 232 and event log 234.   Kegel_2014 [0020] discloses IO devices issue memory requests such as memory read and write request and translation requests.  See also Kegel_2014 [0008] that discloses a virtualized IOMMU is within a guest VM (i.e. guest operating system).)
without involvement by the hypervisor. (Kegel_2014 [0021], [0034]-[0039], [0044], and [0051] discloses that I/O tasks traditionally performed by the hypervisor are performed by the IOMMU 210 using cached data and hardware support with the guest OS with the exception of a page fault.    Kegel_2014 [0027] and [0039] discloses tables such as the command buffers and event logs may be cached.   For the case when the command buffers and event logs for the requested address are cached, any access would result in a cache hit and accessing the buffers and/or logs would not involve the involvement of a hypervisor.)
AAPA and Kegel_2014 are in a similar field of endeavor as both relate to servicing memory requests using an IOMMU.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the virtual IOMMU of Kegel_2014, including offloading functions of the hypervisor into the IOMMU, into the solution of AAPA.   One would be motivated to do so in order to (Kegel_2014 [0015] allow a single physical resource (e.g., memory) to appear as multiple logical resources, permitting a single computer to be able to run a number of virtual machines and (Kegel_2015 [0021]) allow advanced computation architectures, such as compute offload, user-level I/O, and accelerated I/O devices, to be used more seamlessly in virtualized system.
The reasons for obviousness regarding incorporating Kegel_2014 into AAPA for claims 2-22 are the same as those presented in claim 1 above.

However, the combination of AAPA and Kegel_2014 does not explicitly teach wherein each guest operating system on the electronic device is allocated a separate guest portion for storing data and information for the guest operating system;.
Hummel, of a similar field of endeavor further teaches wherein each guest operating system on the electronic device is allocated a separate guest portion for storing data and information for the guest operating system; (Hummel Fig. 6 and supporting [0060] teaches that each guest OS maintains separate tables such as I/O Trans. Tables 36a and 36b, Command Queue 42a and 42b and Event Log Buffer 44a and 44b for Guest Physical 1 and Guest Physical 2 respectively.   Hummel [0046] further describes that the separate areas  may be protected using Domain IDs, such as the Domain IDs described in Kegel_2014 paragraph [0049].)
AAPA, Kegel_2014 and Hummel are all in a similar field of endeavor as all relate to servicing memory requests using an IOMMU.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate plurality of Memory areas to hold separate I/O translation tables, command queues, and event logs that are protected via Domain IDs as taught by Hummel into the solution of AAPA and Kegel_2014.   One would be motivated to do so in order to separate devices, for example devices assigned to a given virtual machine may have the same Domain ID and/or different Domain IDs may be used for different virtual machines.   This is an important feature as disclosed by Kegel_2014 [0045] that enables a hypervisor to isolate guest VMs and I/O devices can directly be assigned to any of the currently running guest VMs such that I/O devices are contained in the memory space of any one of the respective VMs and are unable to corrupt or inspect memory belonging to another VM.
The reasons for obviousness regarding incorporating Hummel into the solution of AAPA and Kegel_2014 for claims 2-22 are the same as those presented in claim 1 above.

 
Regarding claim 2, the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 1 above.  AAPA further teaches wherein writing, by the IOMMU, information into a given guest buffer or log in the guest portion comprises: determining, by the IOMMU, a system physical address of the given guest buffer or log in the memory  writing, by the IOMMU, information to the given guest buffer or log in the memory at the system physical address (AAPA [0003] ‘PPR log, event log, and command buffer writes are described in detail in the AMD I/O Virtualization Technology (IOMMU) Specification, rev. 3.00, which is incorporated by reference herein in its entirety’,  note the AMD Virtualization Technology (IOMMU) Specification, rev. 3.00 is AMD document 48882, thus any citations to this document are identified hereafter by “AMD 48882”.  See AMD 48882, page 129, lines 10-20 ‘The Event Log Base Address Register ... is used to program the system physical address and size of the event log.  The event log occupies contiguous physical memory starting at the programmed base address, up to the programmed size.’);
and sending, by the IOMMU, to the guest operating system, an indication that the IOMMU wrote the information to the given guest buffer or log (AMD 48882, page 45, section 2.1.3, IOMMU Event Reporting, lines 3-4, ‘When the IOMMU detects an event of any kind and event logging is enabled, it writes an appropriate event entry into the event log located in system memory. In addition, it may optionally signal an interrupt when the event log is written.’ 


Regarding claim 4,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 2 above.  AAPA further teaches wherein sending the indication to the guest operating system comprises:  sending, by the IOMMU, an internal interrupt to the guest operating system (AMD 48882, page 45, section 2.1.3, IOMMU Event Reporting, lines 3-4, ‘When the IOMMU detects an event of any kind and event logging is enabled, it writes an appropriate event entry into the event log located in system memory. In addition, it may optionally signal an interrupt when the event log is written.’) 
via a virtual copy of an interrupt controller for the guest operating system (AMD 48882, page 164, Section 2.7 Guest Virtual APIC (GA) Logging, ‘An IOMMU that supports the guest virtual APIC feature (MMIO Offset 0030h [GASup]=1) can deliver interrupts directly to a running guest operating system in a virtual machine when used with an AMD processor that supports the Advanced Virtual Interrupt Controller (AVIC) architecture’. ), 
the internal interrupt informing the guest operating system that the IOMMU wrote the given guest buffer or log (AMD 48882, page 45, section 2.1.3, IOMMU Event Reporting, lines 3-4, ‘When the IOMMU detects an event of any kind and event logging is enabled, it writes an appropriate event entry into the event log located in system memory. In addition, it may optionally signal an interrupt when the event log is written.’).  


Regarding claim 5,   the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 2 above.  AAPA further teaches wherein the guest operating system reads, based on the indication, the information from the guest buffer or log in the guest portion at the system physical address (AAPA FIG. 2, which shows GUEST EVENT LOG 204 information sent to (for reading) by the GUEST OPERATING SYSTEM 102.  AMD 48882, page 45, section 2.1.3, IOMMU Event Reporting, lines 3-4, ‘When the IOMMU detects an event of any kind and event logging is enabled, it writes an appropriate event entry into the event log located in system memory. In addition, it may optionally signal an interrupt when the event log is written.’); 


Regarding claim 9,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 3.   AAPA further teaches wherein the guest buffers and/or logs include some or all of: a command buffer; an event log; and a peripheral page request (PPR) log (AAPA, FIG. 2, see GUEST PPR LOG 200, GUEST CMD BUFF 202, and GUEST EVENT LLOG 204).   


Regarding claim 10,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 1 above.  AAPA further teaches wherein a separate guest portion reserved for storing data and information to be accessed by the at least one other guest operating system (AAPA [0002] ‘Hypervisors may start of initialize virtual machines; control, monitor, and assist with accesses of electronic device hardware by virtual machines..’, thus discloses at least one other guest operating system.   AAPA [0002] ‘there are three virtual machines and a hypervisor’.  See also AAPA [0007] ‘FIG. 2 presents a block diagram illustrating communications between a guest operating system and an IOMMU that are handled by the hypervisor’ which shows the communication between one virtual machines and a hypervisor.   Thus when there are three guest operating systems, the structures of FIG. 2 will be duplicated three times.); 
and the IOMMU is configured to:   write, in the corresponding guest portion, information into guest buffers and/or logs used for communicating information from the IOMMU to the at least one other guest operating system (AAPA, FIG. 2, GUEST EVENT LOG 204); 
and read, from the corresponding guest portion, information in guest buffers and/or logs used for communicating information from the at least one other guest operating system to the IOMMU (AAPA, FIG. 2, GUEST PPR LOG 200 and GUEST CMD BUFF 202.).  

Regarding claim 11, A method for accessing guest buffers and logs in an electronic device (AAPA [0005] ‘In operation, and using a command as an example, guest operating system 102 writes a command destined for IOMMU 112 to guest command buffer3 APJ 2019-06-10 190037 Application.docx 202 (i.e., to a next available location in the buffer in memory where commands from guest operating system 102 are stored).’
The remainder of claim 11 recites limitations described in clam 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 12,   the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 11 above.
The remainder of claim 12 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.

Regarding claim 14,   the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 12 above.
The remainder of claim 14 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.

Regarding claim 15,   the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 12 above.
The remainder of claim 15 recites limitations described in claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.

Regarding claim 19, the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 11 above.
The remainder of claim 19 recites limitations described in claim 9 above, and thus are rejected based on the teachings and rationale as described in claim 9 above.

Regarding claim 20,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 11 above.
The remainder of claim 20 recites limitations described in claim 10 above, and thus are rejected based on the teachings and rationale as described in claim 10 above.

Regarding claim 21, the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 1 above.
Kelgel_2014 further teaches wherein the IOMMU is implemented in circuitry. (Kegel [0032] teaches that the IOMMU may be integrated into the processor silicon, thus is implemented in circuitry in one embodiment.)

Regarding claim 22, the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 1 above.
wherein the data and information to be accessed by the guest operating system in the guest portion includes guest buffers and/or logs to be accessed by the guest operating system. (Hummel [0060] discloses that each guest OS 104A-104B maintain various data structures such as the I/O translation tables 36 a and 36b, the command queues 42a and 42b, and the event log buffers 44a 44b, thus the guest OS in the guest portion includes guest buffers and/or logs to be accessed by the guest operating system.)




Claims 3, 6-8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being anticipated by AAPA in view of Kegel_2014 and Hummel as outlined in claims 1-2, 5-6, 11-12, and 15 above and further in view of Kegel_2015 (Kegel_2015 US 2015/0355883 A1).

Regarding claim 3,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 2 above.   AAPA further discloses wherein writing, by the IOMMU, information into the given guest buffer or log in the guest portion further comprises determining, by the IOMMU, based on an identifier for the guest operating system (AAPA [0005] ‘Hypervisor 106, as shown via a dotted line in FIG. 2, detects the guest operating system's write to guest command buffer 202, acquires and processes the command (e.g., replaces a guest domainID  5 and/or guest deviceID in the command with a corresponding host domainID and/or deviceID, etc.), and stores the processed command in IOMMU command buffer 210.’), 
a system physical address (AMD 48882, page 111, line 36 to page 112 line 2, ‘The Command Buffer Base Address Register [MMIO Offset 0008h] is used to program the system physical base address and size of the command buffer. The command buffer occupies contiguous physical memory starting at the programmed base address, up to the programmed size.’)
AAPA shows that a copy of the command log is used on FIG.2, GUEST CMD BUF 202.  It also shows this is associated with a register in AAPA [0005] ‘Hypervisor 106 also updates a tail pointer in IOMMU MMIO pointers/status registers 214 for IOMMU command buffer 210 to indicate the newly written command (e.g., increments the tail pointer to a next location in 10 IOMMU command buffer 210).’  however, it does not explicitly teach that a copy of the register is used.   Thus AAPA does not explicitly teach of a copy of an IOMMU MMIO register for the guest operating system in an IOMMU backing store; acquiring, by the IOMMU, the system physical address from the copy of the IOMMU MMIO register for the guest operating system in the IOMMU backing store;  and updating, by the IOMMU, after writing the information to the guest buffer or log, the copy of the IOMMU MMIO register for the guest operating system in the IOMMU backing store to indicate the write to the guest buffer or log
Kegel_2014, of a similar field of endeavor, further teaches of a copy of an IOMMU MMIO register for the guest operating system in an IOMMU backing store (acquiring, by the IOMMU, the system physical address from the copy of the IOMMU MMIO register for the guest operating system in the IOMMU backing store (Kegel_2015 [0053] ‘In these embodiments, and as shown in FIG. 5, operating system 500 (i.e., the software entity in operating system 500) may maintain queue variables 508 such as a head pointer that is a local copy of the value in the corresponding registers that are used for reading event notifications from event queue 116. Note that, although operating system 500 is described herein as “reading” and “processing” event notifications, in actuality, the reading and processing is performed by processor 102 under the control of program code for the software entity in operating system 500 and possibly using queue variables 508 (as versus using the actual values in registers 120).’  Thus Kegel_2015 suggests making a copy of the Command Buffer Base Register used to point to a Guest Command Buffer (either for GUEST CMD BUFF 202 or IOMMU CMD BUFF 210) of AAPA.);  
and updating, by the IOMMU, after writing the information to the guest buffer or log, the copy of the IOMMU MMIO register for the guest operating system in the IOMMU backing store to indicate the write to the guest buffer or log (AAPA  discloses updating the pointer  in [0005] ‘Hypervisor 106 also updates a tail pointer in IOMMU MMIO pointers/status registers 214 for IOMMU command buffer 210 to indicate the newly written command (e.g., increments the tail pointer to a next location in 10 IOMMU command buffer 210).’   Kegel_2015 [0053] suggests it updates the copy of the pointer.).
AAPA, Kegel_2014, Hummel, and Kegel_2015 are in a similar field of endeavor as all relate to using an IOMMU to perform DMA to memory.   Thus it would have been obvious to one of ordinary skill in the art before the time of the claimed invention to incorporate the copy of the queue variables such as head/tail pointers of Kegel_2015 into the combination of AAPA, Kegel_2014, and Hummel.   One would be motivated to do so in order to (Kegel_2015 2015 paragraphs [0026] and [0027]) continue to use the original copy while resizing and moving queues, thus allowing applications to continue processing while resizing of buffers is being performed.
The reason for obvious for combining Kegel_2015 into the solution of AAPA, Kegel_2014, and Hummel for claims 6-8 are the same as set forth in claim 3 above.


Regarding claim 6,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 5 above.   
AMD 48882  teaches generating the event and signaling to the guest operating system on, page 45, section 2.1.3, IOMMU Event Reporting, lines 3-4, ‘When the IOMMU detects an event of any kind and event logging is enabled, it writes an appropriate event entry into the event log located in system memory. In addition, it may optionally signal an interrupt when the event log is written.’   And it shows that a copy of the log is used, however, it does not explicitly teach that a copy of the register is used.   Thus AAPA does not explicitly teach reading, by the guest operating system, the information from the guest buffer or log in the guest portion comprises: acquiring, by the guest operating system, via the IOMMU, information from the copy of the IOMMU MMIO register for the guest operating system in the IOMMU backing store.
Kegel_2015, of a similar field of endeavor, further teaches reading, by the guest operating system, the information from the guest buffer or log in the guest portion comprises: acquiring, by the guest operating system, via the IOMMU, information from the copy of the IOMMU MMIO register for the guest operating system in the IOMMU backing store ( Kegel_2015 [0053] ‘In some embodiments, operating system 500 includes a software entity (routine, daemon, or other software entity) that is configured to read event notifications from event queue 116 in a corresponding pattern (FIFO, etc.) and process the event notifications. In this way, operating system 500 handles events that are produced by IOMMU 118 (and, more generally, IO hub 106). In these embodiments, and as shown in FIG. 5, operating system 500 (i.e., the software entity in operating system 500) may maintain queue variables 508 such as a head pointer that is a local copy of the value in the corresponding registers that are used for reading event notifications from event queue 116. Note that, although operating system 500 is described herein as “reading” and “processing” event notifications, in actuality, the reading and processing is performed by processor 102 under the control of program code for the software entity in operating system 500 and possibly using queue variables 508 (as versus using the actual values in registers 120).’
The motivation to combine Kegel_2015 into the combination of AAPA, Kegel_2014 and Hummel is the same as set forth in claim 3 above.


Regarding claim 7,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 1 above.   AAPA further teaches determining, by the IOMMU, based on the update, a system physical address of the given guest buffer or log in the guest portion (AAPA [0003] ‘PPR log, event log, and command buffer writes are described in detail in the AMD I/O Virtualization Technology (IOMMU) Specification, rev. 3.00, which is incorporated by reference herein in its entirety’,  note the AMD Virtualization Technology (IOMMU) Specification, rev. 3.00 is AMD document 48882, thus any citations to this document are identified hereafter by “AMD 48882”.   AMD 48882, page 111, line 36 to page 112 line 2, ‘The Command Buffer Base Address Register [MMIO Offset 0008h] is used to program the system physical base address and size of the command buffer. The command buffer occupies contiguous physical memory starting at the programmed base address, up to the programmed size.’   Thus when the Guest Operating System 102 generates Guest Cmds in GUEST CMD BUF 202 as shown in FIG. 2, the IOMMU uses the Command Buffer Base ADDRESS Register, which is expressed as a physical address, to retrieve the command.)
and reading, by the IOMMU, information from the given guest buffer or log in the memory at the system physical address ( AMD 48882, page 111, line 36 to page 112 line 2, ‘The Command Buffer Base Address Register [MMIO Offset 0008h] is used to program the system physical base address and size of the command buffer. The command buffer occupies contiguous physical memory starting at the programmed base address, up to the programmed size.’   See also FIG.2 that shows IOMMU receiving (i.e. reading) CMD BUF 210 that is reading information from the given guest buffer or log GUEST CMD BUF 202. )
Kegel_2015, of a similar field of endeavor further teaches wherein reading, by the IOMMU, information from a given guest buffer or log in the guest portion comprises: receiving, by the IOMMU, from the guest operating system, a memory write request to update an IOMMU MMIO register that is associated with the given guest buffer or log   (Kegel_2015 [0024] ‘The head pointer indicates a “first” valid/active entry in the queue and thus an entry in the queue from where a reader is to read the next data (assuming a first-in-first-out (FIFO) queue). The tail pointer indicates a “last” valid/active entry in the queue and thus indicates an entry in the queue at which a writer is to write new data in the queue. In these embodiments, when a writer writes data to the queue, the writer advances the tail pointer to a next neighboring entry in the queue. In addition, when a reader reads and processes data from the queue, the reader advances the head pointer to a next neighboring entry in the queue.’    See also Kegel_2015 [0032] ‘In some embodiments, registers 120 include register(s) for storing a queue address, a queue size, a head pointer, and a tail pointer (these values are described in more detail below’.  Thus the tail pointer is an example of an IOMMU MMIO register, and is updated when a guest OS place a command in the command buffer, which is an example of a memory write request.) , 
the guest operating system having separately written to the given guest buffer or log (Kegel_2015 [0024] ‘when a writer writes data to the queue, the writer advances the tail pointer to a next neighboring entry in the queue. In addition, when a reader reads and processes data from the queue, the reader advances the head pointer to a next neighboring entry in the queue.’  Where the register and guest buffer or log are separately written.); 
The motivation to combine Kegel_2015 into the combination of AAPA, Kegel_2014 and Hummel is the same as set forth in claim 3 above.


Regarding claim 8,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 7 above.    AAPA further teaches wherein the IOMMU is further configured to: determine, based on the memory write request and an identifier for the guest operating system (AAPA [0005] ‘Hypervisor 106, as shown via a dotted line in FIG. 2, detects the guest operating system's write to guest command buffer 202, acquires and processes the command (e.g., replaces a guest domainID  5 and/or guest deviceID in the command with a corresponding host domainID and/or deviceID, etc.), and stores the processed command in IOMMU command buffer 210.’ where the guest domainID or guest deviceID is an example of a identifier for the guest operating system.), 
Kegel_2015 further teaches a system physical address for a copy of the IOMMU MMIO register for the guest operating system in an IOMMU backing store (Kegel_2015 [0053] ‘In some embodiments, operating system 500 includes a software entity (routine, daemon, or other software entity) that is configured to read event notifications from event queue 116 in a corresponding pattern (FIFO, etc.) and process the event notifications. In this way, operating system 500 handles events that are produced by IOMMU 118 (and, more generally, IO hub 106). In these embodiments, and as shown in FIG. 5, operating system 500 (i.e., the software entity in operating system 500) may maintain queue variables 508 such as a head pointer that is a local copy of the value in the corresponding registers that are used for reading event notifications from event queue 116. Note that, although operating system 500 is described herein as “reading” and “processing” event notifications, in actuality, the reading and processing is performed by processor 102 under the control of program code for the software entity in operating system 500 and possibly using queue variables 508 (as versus using the actual values in registers 120).’); 
and perform, a corresponding update of the copy of the IOMMU MMIO register for the guest operating system in the IOMMU backing store (Kegel_2015 [0024] ‘The head pointer indicates a “first” valid/active entry in the queue and thus an entry in the queue from where a reader is to read the next data (assuming a first-in-first-out (FIFO) queue). The tail pointer indicates a “last” valid/active entry in the queue and thus indicates an entry in the queue at which a writer is to write new data in the queue. In these embodiments, when a writer writes data to the queue, the writer advances the tail pointer to a next neighboring entry in the queue. In addition, when a reader reads and processes data from the queue, the reader advances the head pointer to a next neighboring entry in the queue.’   Thus suggesting both the original and the copy of the registers are update so that consistency is maintained.).  
The motivation to combine Kegel_2015 into the existing combination is the same as set forth in claim 3 above.


Regarding claim 13,   the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 12 above.
The remainder of claim 13 recites limitations described in claim 3 above, and thus are rejected based on the teachings and rationale as described in claim 3 above.


Regarding claim 16,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 15 above.   
The remainder of claim 16 recites limitations described in claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above.


Regarding claim 17,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 11 above.   
The remainder of claim 17 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.

Regarding claim 18,  the combination of AAPA, Kegel_2014, and Hummel teaches all of the limitations of claim 17 above.   
The remainder of claim 18 recites limitations described in claim 8 above, and thus are rejected based on the teachings and rationale as described in claim 8 above.


Response to Remarks
4.	Examiner thanks applicant for their remarks of June 24, 2022.   They have been fully considered but the arguments are not persuasive in light of the rejections provide above and remarks detailed below.

	Applicant argues on page 10 of their remarks ‘Kegel_2014 is limited to describing data structures in memory used by the IOMMU itself and does not describe or suggest guest operating system buffers and/or logs in guest portions of a memory and/or an IOMMU directly accessing guest buffers and/or logs in the guest portions of memory without involvement of a hypervisor.’   Similarly, applicant argues on pages 12-13 of their remarks ‘Kegel_2014, however, is limited to describing an IOMMU that performs address translation operations for IO devices and exchanges the IOMMU’s own command and status information between the IOMMU and system processors using respective queues in memory.  Kegel_2014 does not describe or suggest guest portions of a memory, guest buffers and/or logs for guest operating systems in guest portions of the memory that are used for communication information from the IOMMU to guest operating systems.  
	Examiner respectfully disagrees.   As noted by the title and paragraph [0008] of Kegel_2014, the invention is directed to a “virtual input/output memory management unit within a guest virtual machine”.   Thus in at least one embodiment of Kegel_2014 the IOMMU of Kegel_2014 is within the guest virtual machine.   Applicant appears to be arguing the limitations as if the claim requires the IOMMU and the virtual machine to be separate and distinct from one another.  Nothing in the claim limitations requires this separate and distinct structure.  If the guest operating system contains  the IOMMU which contains buffers and/or logs, the guest operating system directly accesses the buffers and/or logs since the guest operating system incorporates the IOMMU which directly access the buffers and/or logs.  
	Examiner further notes per para [0017]-[0018] of Kegel_2014 that the Processor(s) 12 shown in Fig. 1 are executing software in a virtualized environment.  The processor is doing so on behalf of virtual machines 100 A – C and when the Kegel_2014 discloses ‘the processor exchanges the IOMMU’s own command and status information between the IOMMU and system processors using respective queues in memory’ it is exchanging information from the IOMMU that is a component within the virtual memory management unit with another component of the virtual I/O Memory Management Unit, specifically the processor(s) 12.  The virtual machines 100A – C are one or more guest applications 102 and a guest operating system (OS) 104 which are software constructs.  The code application code and the operating system (OS) 104 code executes on Processor(s) 102.  The processor is exchanging information from the IOMMU to the system processor on behalf of the VM Guests 100A to 100C.  Examiner notes that no other software components are tied to Processor(s) 12 or are described as interfacing with Processor(s) 12.
	Kegel_2014 [0044] discloses that the IOMMU performs I/O tasks traditionally performed by an exemplary hypervisor, and the hypervisors is only required if a page fault occurs that cannot be handled by IOMMU 21.  When a page fault occurs, the IOMMU may request intervention by hypervisor for resolution.    
As detailed above, Kegel_2014 in view of Applicant Admitted Prior Art (AAPA) teaches guest operating system buffers and/or logs in guest portions of a memory and/or an IOMMU directly accessing guest buffers and/or logs in the guest portions of memory without involvement of a hypervisor.

Applicant notes on page 11 of their remarks ‘Kegel_2014... describes how the IOMMU assists the IO devices by performing address translations and memory protection’.
Examiner agrees with Applicant’s statement that Kegel_2014 is directed to address translation and memory protection.  The claim limitations are directed to commands and/or buffers.  The claim limitations do not further limit the purpose of the commands and/or buffers and nothing in the claim limitations preclude the commands and/or buffers being used for address translations.   Thus a solution directed to translation and memory protection that incorporates ‘a memory having a guest portion that is reserved for storing data and information to be accessed by the guest operating system and an input-output memory management unit (IOMM&) configured to: write, in the guest portion, information into guest buffers and/or logs used for communicating information from the IOMMU to the guest operating system  command and/or buffers’ is prior art for the claimed limitation.  


Applicant argues on page 13 of their remarks “Kegel_0214 also does not describe or suggest the IOMMU directly accessing guest buffers and/or logs in the guest portions of memory without involvement of the hypervisor.
Examiner respectfully disagrees.   Kegel_2014 [0044] discloses that the IOMMU performs I/O tasks traditionally performed by an exemplary hypervisor, and the hypervisors is only required if a page fault occurs that cannot be handled by IOMMU 21.  When a page fault occurs, the IOMMU may request intervention by hypervisor for resolution.   Thus if the solution of Kegel is performing a memory translation or memory protection operations, the hypervisor is engaged if and only if a page fault occurs.    Kegel_2014 discloses memory translation or memory protection operations using buffers and/or logs without involvement of a hypervisor for the case when a page fault does not occur.

Applicant further argues on page 14 of their remarks ‘Kegel_1014 merely describes how the IOMMU is able to perform operations of ‘protection, isolation, interrupt remapping, and address translation” that were previously performed by a hypervisor (i.e., in a system with no IOMMU).  With the exception of interrupt remapping, which clearly has nothing to do with the independent claims in the instant application, the “protection, isolation, and address translation” described by Kegel_2014 are simply Kegel_2014’s observation about some benefits of IOMMU address translation for IO devices as discussed above in these remarks.’
Examiner respectfully disagrees.    Kegel_2014 [0044] states ‘In one example, the IOMMU 210 is configured to perform I/O tasks traditionally performed by exemplary hypervisor. This arrangement eliminates the need for hypervisor intervention for protection, isolation, interrupt remapping, and address translation. However, when page faults occur that cannot be handled by IOMMU 210, IOMMU 210 may request intervention by hypervisor for resolution. However, once the conflict is resolved, the IOMMU 210 can continue with the original tasks, again without hypervisor intervention.’   Kegel_2014 [0044] clearly discloses the IOMMU may perform address translation without intervention of the hypervisor unless a page fault occurs.  In at least one scenario, address translation and memory protection involves the IOMMU without involvement of a hypervisor.
Examiner further calls applicants attention to page 46 of the AMD I/O Virtualization Technology (IOMMU) Specification, 4882-Rev 3.00 – December 2016, section 2.1.3.2 I/O Page Faults attached to the application 06/10/2019 that describes a page-fault condition occurs for a variety of reasons, such as I/O page table entries lacking sufficient permission or memory pages marked no-present. ... page faults activate an exception handler that has the option to correct the underlying problem and retry the faulting instruction.  Thus if the address translation and/or protection step does not involve an error, the IOMMU of Kegel_2014 is able to process the request without involvement of the hypervisor.  Section 2.1.3.2 of the AMD IOMMU Specification continuing on lines 1-5 of page 47 states “For an address translation request, the IOMMU returns the translation result and does not signal a fault”.    Examiner believe that Kegel_2014 para [0044] is sufficiently clear and does not to require including additional text from section 2.1.3.2 of the AMD IOMMU Specification in the office action response.   Nonetheless, examiner notes this description of a page fault in an IOMMU environment.
Examiner disagrees with Applicant’s conclusion that ‘the “protection, isolation, and address translation” described by Kegel_2014 are simply Kegel_2014’s observation about some benefits of IOMMU address translation for IO devices as discussed above in these remarks.’   Kegel_2014 [0044] is making a clear statement that the IOMMU 210 is configured to perform I/O tasks traditionally performed by exemplary hypervisor such as protection, isolation, interrupt remapping and address translation using the IOMMU without the hypervisor intervention unless there is a page fault. 
Applicants argument seems to imply that a system has either a hypervisor or a IOMMU.   Kegel_2014 does not disclose a IOMMU without a hypervisor.   Kegel_2014 discloses a system where the IOMMU may function without a hypervisor to perform address translations and memory protection and engages a hypervisor if and only a page fault occurs.
 Examiner agrees that this is a benefit statement.  However that does not negate the fact that para [0044] discloses performing address translation and memory protection with an IOMMU without hypervisor intervention.

Applicants argument with respect to dependent claims 2-10, and 12-22 are all based on perceived errors in the base claims which have been addressed in the claim rejections and remarks of the base claims above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138